            Case 1:20-cv-01605-DAD-SAB Document 5 Filed 01/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   GEORGE AVALOS,                                     Case No. 1:20-cv-001605-DAD-SAB

10                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                        STATUS REPORT ON SERVICE OF
11           v.                                         COMPLAINT

12   EAST AFRICAN HUMANITARIAN                          FIVE-DAY DEADLINE
     ORGANIZATION PROPERTIES, INC.,
13
                    Defendant.
14

15          On November 12, 2020, Plaintiff George Avalos filed this action against Defendant East

16 African Humanitarian Organization Properties, Inc.        A summons and the order setting the

17 mandatory scheduling conference were issued on November 13, 2020.               The order set the

18 mandatory scheduling conference for February 11, 2021. As of this date, Plaintiff has not filed

19 proof of service of the summons and complaint. (See ECF No. 4-1 at 1-2.)
20          Accordingly, IT IS HEREBY ORDERED that, within five (5) days of the date of entry of

21 this order, Plaintiff shall file notice of the status of service on the defendants in this action.

22 Plaintiff is advised that failure to comply with this order may result in the issuance of sanction,

23 up to and including dismissal of this action.

24
     IT IS SO ORDERED.
25

26 Dated:     January 27, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
